Ensco plc Fleet Status Report 16 July 2010 FORWARD LOOKING STATEMENTS DISCLOSURE Statements contained in the Fleet Status Report regarding the status of developments in the U.S. Gulf of Mexico, our estimated rig availability, contract duration, future rig rates and cost adjustments, customers or contract status (including letters of intent) are forward-looking statements made pursuant to the Private Securities Litigation Reform Act of 1995.Such forward-looking statements include references to the status of our U.S. Gulf of Mexico contracts in general and potential force majeure in particular, commencement of the ENSCO 8502 contract, future rig rates, cost adjustments, utilization, rig enhancement projections, shipyard construction or work completion, and other contract or letter of intent commitments, including new rig commitments, contract terms, the period of time and number of rigs that will be in a shipyard for repairs, maintenance, enhancement or construction and scheduled delivery dates for new rigs. Numerous factors could cause actual rig, customer and contract status to differ materially from those contemplated in the forward-looking statements, including: any regulatory or legislative activity that would impact our U.S. Gulf of Mexico operations, that may have an adverse effect on the deepwater and other offshore operations in the U.S. Gulf of Mexico or that may adversely affect our existing drilling contracts for ENSCO 8500 Series® rigs or our U.S. Gulf of Mexico jackup rigs, such as a determination of a force majeure event;the impact of theBP Macondo well incident, and the government and industry response thereto, upon future deepwater and other offshore drilling operations in general, and, in particular, any moratorium or suspension of drilling operations or permits; legislative or regulatory action impacting rig equipment, pollution liability or other matters relating to U.S. or global offshore drilling activities; industry conditions and competition, including changes in rig supply and demand or new technology; prices of oil and natural gas, and their impact upon future levels of drilling activity and expenditures; further declines in drilling activity, which may cause us to idle or stack additional rigs; excess rig availability or supply resulting from delivery of newbuild drilling rigs or a slowdown in offshore drilling; concentration of our fleet in premium jackups; concentration of our deepwater rigs in the U.S. Gulf of Mexico, cyclical nature of the industry; worldwide expenditures for oil and natural gas drilling; operational risks, including excessive unplanned downtime due to drilling moratoria or suspensions, regulatory, legislative or permitting requirements, rig or equipment failure, damage or repair in general and hazards created by severe storms and hurricanes in particular; changes in the dates our rigs will enter a shipyard, be delivered, return to service or enter service; risks inherent to shipyard rig construction, repair or enhancement, including risks associated with concentration of our ENSCO 8500 Series® rig construction contracts in a single shipyard in Singapore, unexpected delays in equipment delivery and engineering or design issues following shipyard delivery; changes in the commencement dates of new contracts; renegotiation, nullification, cancellation or breach of contracts or letters of intent with customers or other parties, including failure to negotiate definitive contracts following announcements or receipt of letters of intent; risks associated with offshore rig operations or rig relocations; availability of transport vessels to relocate rigs; self-imposed or regulatory limitations on drilling locations during hurricane season; impact of current and future government laws and regulations and interpretations, modifications or repeal thereof, affecting the oil and gas industry in general and our operations in particular, including environmental liability, financial responsibility,insurance requirements or taxation; our ability to attract and retain skilled personnel; governmental action and political and economic uncertainties, including expropriation, nationalization, confiscation or deprivation of our assets; terrorism or military action impacting our operations, assets or financial performance.The factors identified above are believed to be important factors (but not necessarily all of the important factors) that could cause actual rig, customer and contract status to differ materially from those expressed in any forward-looking statement made by us. Other factors not discussed herein could also have material adverse effects on us such as others risks as described from time to time as Risk Factors and otherwise in the Company’s SEC filings. Copies of such SEC filings may be obtained at no charge by contacting our Investor Relations Department at 214-397-3045 or by referring to the Investor Relations section of our website at www.enscoplc.com. All forward-looking statements included in this Fleet Status Report are expressly qualified in their entirety by the foregoing cautionary statements. All information in this report is as of the date posted. The Company undertakes no duty to update any forward-looking statement, to conform the statement to actual results, reflect changes in the Company's expectations or otherwise update any forward-looking statement (or its associated cautionary language), whether as a result of new information or future events. Important Note Regarding U.S. Gulf of Mexico: Certain Ensco rigs currently in the U.S. Gulf of Mexico are affected by a drilling moratorium/suspension and other actions imposed by the U.S. Department of Interior. This moratorium/suspension, related recent Notices to Lessees (NTLs) and other actions are being challenged in litigation by Ensco and others. The operations of certain Ensco rigs not expressly covered by the moratorium/suspension are being delayed due to new requirements imposed by the NTLs and delays in the drilling permit approval process. Current or future NTLs or other directives may impact our customers' ability to obtain permits and commence or continue deep or shallow water operations in the U.S. Gulf of Mexico. At present, we are unable to determine the extent that these factors will impact our contracts, operations and/or financial results. Since the previous Fleet Status Report, some of our customers have submitted force majeure notices involving one of our ultra-deepwater semisubmersible rigs (ENSCO 8500) and four of our jackup rigs (ENSCO 68, ENSCO 82, ENSCO 86 and ENSCO 87). Ensco has rejected all force majeure notices as invalid under the terms of the applicable rig contract.ENSCO 68, ENSCO 82, ENSCO 86 and ENSCO 87 currently are operating. In the event of valid force majeure circumstances, the contracts for our ultra-deepwater semisubmersible rigs currently working in the U.S. Gulf of Mexico generally provide that a reduced rate applies for a specified number of days (approximately ten weeks depending on the contract) after which our customers have a right to terminate subject to payment of a significant portion of the day rate for the remainder of the contract term. For our jackup rigs in the U.S. Gulf of Mexico, the contractual force majeure provisions generally provide for payment of full day rate for a specified number of days (approximately two weeks depending on the contract) after which our customers have a right to terminate without further payment. We are working with our customers, including customers who have not submitted force majeure notices, on mutually agreeable contingency plans for our rigs in the U.S. Gulf of Mexico that may involve day rate adjustments or rig relocations. As respects ENSCO 8502, our customer has questioned whether the new requirements of the moratorium/suspension/NTLs may delay contract commencement.Ensco believes ENSCO 8502 is in compliance with all contractual requirements and current applicable regulations. The impact of the regulatory developments discussed in this note and potential new regulatory, legislative or permitting requirements has not yet been determined but could have a material adverse effect upon our results of operations. Page 1 of 4 Ensco plc Fleet Status Report 16 July 2010 Segment Region / Rig Design (1) Water Depth' (1) Customer/Status Day Rate $000's US Location Est. Avail/ Contract Change Comments Deepwater Australia ENSCO 7500 Dynamically Positioned 8000 Chevron Low 550s Australia Sep. 10 Mob day rate of mid 360s and reimbursable mobilization expenses deferred and amortized over contract through Aug. 10. In total, these equal approx. $170,000 per day over the contract term. Expect that beginning Sep. day rate low 520s during demob to shipyard. Then expect 120 days in shipyard for maintenance and upgrade at zero day rate commencing late 3Q10. Customer to pay lump sum of approx. $26 million (likely recognized in 2011) subject to downward adjustment if rig is subsequently mobilizing under a new contract by late 2010/early 2011 U.S. Gulf of Mexico - See Page 1 "Important Note Regarding U.S. Gulf of Mexico" ENSCO 8500 Dynamically Positioned 8500 Eni/Anadarko Mid 290s Gulf of Mexico Jun. 13 Plus lump sum payment of $20 million and one-time reimbursable costs of $27 million amortized over contract.Plus cost adjustments and four 1-year same-rate options. Expect 18 days downtime in 3Q for scheduled upgrades ENSCO 8501 Dynamically Positioned 8500 Nexen/Noble Energy Mid 370s Gulf of Mexico May 13 Mob costs are reimbursed at $18,000 per day over primary contract term. Plus cost adjustments and unpriced options. Expect 4 days downtime in 4Q for scheduled upgrades ENSCO 8502 DynamicallyPositioned 8500 Sea trials & commissioning Gulf of Mexico Aug. 12 Contractedto Nexen commencing in Aug. 10 to Aug. 12, mid 480s plus cost adjustments. Contract can extend to 3 or 4 year term at operator's election at the same day rate ENSCO 8503 Dynamically Positioned 8500 Under construction Singapore 4Q10 Contractedto Cobalt commencing early 2011 for 2 years, low 520s plus cost adjustments and priced & unpriced options Under Construction - uncontracted ENSCO 8504 Dynamically Positioned 8500 Under construction Singapore 2H11 ENSCO 8505 Dynamically Positioned 8500 Under construction Singapore 1H12 ENSCO 8506 Dynamically Positioned 8500 Under construction Singapore 2H12 (1)ENSCO 8500 Series® rigs are 6th generation, proprietary design, ultra-deepwater, dynamically positioned semisubmersibles and may be modified to drill in up to 10,000' water depths. Page 2 of 4 Ensco plc Fleet Status Report 16 July 2010 Segment Region / Rig Design Water Depth' Customer/Status Day Rate $000's US Location Est. Avail/ Contract Change Comments Asia & Pacific Rim Middle East/India ENSCO 54 F&G L-780 Mod II-C 300 ADOC/Bunduq High 120s Qatar Jul. 11 Option exercise resulted in reduction in firm period rate retroactive to Feb. 10. Differential in day rate was deferred, so no impact on revenue. Rate adjusted from low 150s for term extension retroactive from Feb. 10. Rate changes in mid Nov. 10 to high 50s. Plus cost adjustments and same price well-to-well option ENSCO 76 MLT Super 116-C 350 Saudi Aramco High 130s Saudi Arabia Sep. 10 ENSCO 84 MLT 82 SD-C 250 Cold stacked Bahrain ENSCO 88 MLT 82 SD-C 250 Ras Gas Mid 60s Qatar Mar. 12 Plus options ENSCO 94 Hitachi 250-C 250 Ras Gas Mid 60s Qatar Dec. 11 Plus options.Expect 21 days in shipyard for scheduled inspection/repair in 3Q ENSCO 95 Hitachi 250-C 250 Saudi Aramco Mid 90s Saudi Arabia Aug. 10 Next to shipyard for scheduled inspection/repair ENSCO 96 Hitachi 250-C 250 Available Bahrain ENSCO 97 MLT 82 SD-C 250 Available Bahrain Southeast Asia/Australia ENSCO 52 F&G L-780 Mod II-C 300 Petronas Carigali Mid 160s Malaysia Nov. 10 Plus cost adjustments and unpriced options ENSCO 53 F&G L-780 Mod II-C 300 Available Malaysia ENSCO 56 F&G L-780 Mod II-C 300 Pertamina Mid 70s Indonesia Jan.11 Plus options ENSCO 67 MLT 84-CE 400 Pertamina Mid 80s Indonesia Dec. 10 Plus options ENSCO 104 KFELS MOD V-B 400 ConocoPhillips High 160s Australia Sep. 10 Plus cost adjustments and five 1-well unpriced options. Then expect to work to Feb. 11, mid 120s ENSCO 106 KFELS MOD V-B 400 Newfield Mid 90s Malaysia Oct. 10 One unpriced 1-year option ENSCO 107 KFELS MOD V-B 400 Premier Oil Low 100s Vietnam May 12 Plus five 1-well options at index rate ENSCO 108 KFELS MOD V-B 400 Total Low 140s Brunei Jul. 11 Rate change mid Dec. 10 to mid 120s. Plus one 1-well option at market rate ENSCO 109 KFELS MOD V- Super B 350 Apache Low 100s Australia May 11 Plus cost adjustments and one unpriced option ENSCO I Barge Rig Cold stacked Singapore Page 3 of 4 Ensco plc Fleet Status Report 16 July 2010 Segment / Region / Rig Design Water Depth' Customer/Status Day Rate $000's US Location Est. Avail/ Contract Change Comments Europe & Africa North Sea ENSCO 70 Hitachi K1032N 250 Tullow Mid 90s UK Aug. 10 ENSCO 71 Hitachi K1032N 225 Maersk High 80s Denmark Jan. 11 Plus three 1-year options ENSCO 72 Hitachi K1025N 225 RWE High 80s UK Nov. 10 Plus options ENSCO 80 MLT 116-CE Committed UK Aug.10 Expect to return to ConocoPhillips in Aug. 10. Contracted through 2012. 2010 rate low 100s ENSCO 92 MLT 116-C Available UK ENSCO 100 MLT 150-88-C 350 GDF Suez Low 110s UK Nov. 10 Sublet starting mid Jul. 10, mid 120s. Plus unpriced options ENSCO 101 KFELS MOD V-A 400 Maersk Low 170s UK Oct. 11 One unpriced option ENSCO 102 KFELS MOD V-A ConocoPhillips Mid 190s UK Dec. 11 Plus cost adjustments. Expect to work at low 200s beginning Jun. 11 for approximately 3 years. Plus cost adjustments and unpriced options Mediterranean ENSCO 85 MLT 116-C 300 Committed Tunsia Jul. 10 Next to Ecumed late Jul. to Aug. 10, mid 90s. Then expect to work to Oct. 10, mid 90s ENSCO 105 KFELS MOD V-B 400 BG Mid 150s Tunisia Dec.10 Plus cost adjustments and seven 1-well options at same rate. Scheduled shipyard delayed, expect 29 days (4 days on 50% day rate)in 3Qfor inspection and upgrade North & South America U.S. Gulf of Mexico - See Page 1 "Important Note Regarding U.S. Gulf of Mexico" ENSCO 60 Levingston 111-C Cold stacked Gulf of Mexico ENSCO 68 MLT 84-CE 400 Chevron High 80s Gulf of Mexico Jan. 11 Plus cost adjustments not included in day rate ENSCO 75 MLT Super 116-C 400 W&T High 90s Gulf of Mexico Jul. 10 Nextto Apache to Dec. 10, high 90s ENSCO 82 MLT 116-C Chevron Mid 50s Gulf ofMexico Jan. 11 Plus cost adjustments not included in day rate ENSCO 86 MLT 82 SD-C 250 Apache Mid 50s Gulf of Mexico Jan. 11 ENSCO 87 MLT 116-C 350 Apache Mid 70s Gulf of Mexico Jan. 11 ENSCO 90 MLT 82 SD-C 250
